Case 5:19-cv-00070-TTC-JCH Document 71 Filed 09/18/20 Page 1 of 8 Pageid#: 984




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division

 DNCSI SOLUTIONS LLC,                         )
      Plaintiff,                              )       Civil Action No. 5:19-cv-00070
                                              )
                                              )       MEMORANDUM OPINION
 v.                                           )
                                              )       By:    Joel C. Hoppe
 LANDMORE, INC. et al.,                       )              United States Magistrate Judge
     Defendants.                              )
                                              )

        This matter is before the Court on Plaintiff DNCSI Solutions LLC’s (“Plaintiff”) Motion

 and Memorandum for Leave to File a Second Amended Complaint (“Motion”). ECF No. 49. For

 the reasons stated below, the Plaintiff’s Motion, ECF No. 49, will be GRANTED.

                              I. Background and Procedural History

        Jared McLaughlin1 initially filed this action in the Winchester City Circuit Court on

 September 4, 2019, alleging eight counts against Landmore Inc., Isabella Enterprises, Inc., and

 four individually named defendants, including Sheryl Rees Dastjerdi (“Dastjerdi”) and Kamran

 Heydari-Dastjerdi (“Heydari-Dastjerdi”). See Notice of Removal Ex. A, Compl., ECF No. 1-2.

 On September 26, the case was removed to this Court. Notice of Removal, ECF No. 1. The

 defendants filed a Motion to Dismiss for Failure to State a Claim on October 3. ECF No. 8. Mr.

 McLaughlin hired counsel on October 18, see Pl.’s Reply 1, ECF No. 54, who then filed an

 Amended Complaint on October 23, ECF No. 13. The Amended Complaint named DNCSI

 Solutions, LLC as Plaintiff and alleged two counts of breach of contract against Landmore Inc.




 1
  At the time the case was filed, Mr. McLaughlin was the sole member of DNCSI Solutions, LLC. On
 May 28, 2020, Stacey McLaughlin became the sole member of the company. See Pl.’s Proposed Second
 Am. Compl. 2, ECF No. 49-1.

                                                  1
Case 5:19-cv-00070-TTC-JCH Document 71 Filed 09/18/20 Page 2 of 8 Pageid#: 985




 and Isabella Enterprises, Inc. (collectively the “Defendants”). See generally Am. Compl.2 The

 Plaintiff alleged that it entered into a “Commission Agreement” and an “Amended Commission

 Agreement” with Defendant Isabella and an “Independent Contractor Services Agreement” with

 both Defendants. Plaintiff further alleged that the Defendants breached the respective

 Agreements. On February 19, 2020, the Honorable Elizabeth K. Dillon, United States District

 Judge, entered a Scheduling Order setting the deadline for motions to amend pleadings and add

 parties as one hundred twenty (120) days from the date of the Order, or June 18, 2020. ECF No.

 24 The Plaintiff filed the instant Motion on June 18. The Defendants filed their memorandum in

 opposition, ECF No. 53, and the Plaintiff filed a Reply, ECF No. 54, in July. On August 31,

 2020, this Court held a hearing on the Motion. The matter is now ripe for decision.

                                         II. The Legal Framework

         Under the Federal Rules of Civil Procedure, a party may seek leave from the court to

 amend its pleadings, and the court should grant leave to amend “when justice so requires.” Fed.

 R. Civ. P. 15(a)(2). “This liberal rule gives effect to the federal policy in favor of resolving cases

 on their merits instead of disposing of them on technicalities.” Laber v. Harvey, 438 F.3d 404,

 426 (4th Cir. 2006) (en banc) (citing Conley v. Gibson, 355 U.S. 41, 48 (1957)). “Despite this

 general rule liberally allowing amendments, . . . a district court may deny leave to amend if the

 amendment ‘would be prejudicial to the opposing party, there has been bad faith on the part of

 the moving party, or the amendment would have been futile.’” United States ex rel. Nathan v.

 Takeda Pharm. N. Am., Inc., 707 F.3d 451, 461 (4th Cir. 2013) (quoting Laber, 438 F.3d at 426).

         In Laber, the Fourth Circuit discussed the prejudice inquiry:

         Whether an amendment is prejudicial will often be determined by the nature of the
         amendment and its timing. A common example of a prejudicial amendment is one

 2
  It did not list Dastjerdi or Heydari-Dastjerdi as named defendants. See id. at 2; Staff Note of Oct. 23,
 2019.
                                                      2
Case 5:19-cv-00070-TTC-JCH Document 71 Filed 09/18/20 Page 3 of 8 Pageid#: 986




        that “raises a new legal theory that would require the gathering and analysis of facts
        not already considered by the [defendant, and] is offered shortly before or during
        trial.” [Johnson v. Oroweat Foods Co., 785 F.2d 53, 509 (4th Cir. 1986).] An
        amendment is not prejudicial, by contrast, if it merely adds an additional theory of
        recovery to the facts already pled and is offered before any discovery has occurred.
        Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980).

 438 F.3d at 427 (parenthetical explanation omitted). The “further the case [has] progressed . . . ,

 the more likely it is that the amendment will prejudice the defendant or . . . a court will find bad

 faith on the plaintiff’s part.” Id. “Delay alone, however, is an insufficient reason to deny the

 plaintiff’s motion to amend.” Id.

        A “court determining whether to grant a motion to amend” that would add parties to the

 action “must consider both the general principles of the amendment provided by Rule 15(a) and

 also the more specific joinder provisions of Rule 20(a).” Hinson v. Norwest Fin. S.C., Inc., 239

 F.3d 611, 618 (4th Cir. 2001). Under the permissive joinder rule, defendants may be joined in

 one action if:

        (A) any right to relief is asserted against them jointly, severally, or in the alternative
        with respect to or arising out of the same transaction, occurrence, or series of
        transactions or occurrences; and
        (B) any question of law or fact common to all defendants will arise in the action.

 Fed. R. Civ. P. 20(a)(2)(A), (B). The purpose of the rule is to promote convenience and

 efficiency. See Saval v. BL Ltd., 710 F.2d 1027, 1031 (4th Cir. 1983) (citing Mosley v. Gen.

 Motors Corp., 497 F.2d 1330, 1332 (8th Cir. 1974)). The “transaction or occurrence test” permits

 all “reasonably related claims” to be tried in a single proceeding. Id. (internal quotation marks

 omitted).

                                            III. Discussion

        In its proposed amended complaint, the Plaintiff seeks to add Dastjerdi and Heydari-

 Dastjerdi as named defendants and assert two counts against them to pierce the corporate veil.



                                                    3
Case 5:19-cv-00070-TTC-JCH Document 71 Filed 09/18/20 Page 4 of 8 Pageid#: 987




 See Pl.’s Proposed Second Am. Compl. 1–2. The Plaintiff alleges that Dastjerdi and Heydari-

 Dastjerdi were at all times “in complete control of the corporate defendants.” Id. ¶ 2; see id. ¶¶

 7–12. The Plaintiff further alleges that Dastjerdi and Heydari-Dastjerdi commingled personal

 funds with the Defendants to pay the Defendants’ debts and the Defendants were deliberately

 undercapitalized. See id. ¶¶ 36, 38–39, 72–73, 76. Building on those allegations, the Plaintiff

 claims that Dastjerdi and Heydari-Dastjerdi are alter egos of the Defendants and jointly liable to

 the Plaintiff for breaches of the Agreements.

        The Plaintiff moved to amend its complaint fairly late in the case schedule, but before

 discovery closed and before any dispositive motions were filed with respect to this pleading. See

 ECF Nos. 16, 24, 25. Indeed, the Plaintiff represented, and the Defendants do not dispute, that

 some written discovery has occurred, and no depositions have taken place. Trial was six months

 away when the Plaintiff filed its motion. ECF No. 24. Thus, the case was not on the verge of

 being resolved by dispositive motion or a jury verdict. Accordingly, the stage of the case weighs

 against finding prejudice or bad faith. See Laber, 438 F.3d at 427.

        The Defendants argue that the proposed amended complaint will cause prejudice because

 it adds new theories to the case. The Plaintiff does seek to bring alter ego claims against

 Dastjerdi and Heydari-Dastjerdi, and those claims will introduce a new legal theory of liability.

 Nevertheless, the alter ego claims build upon the existing facts and claims asserted against the

 Defendants, and the Plaintiff cannot bring stand-alone alter ego claims against Dastjerdi and

 Heydari-Dastjerdi. “Piercing the corporate veil is not an independent cause of action. Rather,

 piercing the corporate veil is a method of imposing liability on an underlying cause of action.

 Therefore, [a plaintiff] cannot maintain a separate cause of action against [a defendant] based

 solely on an alter ego theory.” Shearson Lehman Hutton, Inc. v. Venners, No. 97-1849, 1998 WL



                                                  4
Case 5:19-cv-00070-TTC-JCH Document 71 Filed 09/18/20 Page 5 of 8 Pageid#: 988




 761505, at *2 (4th Cir. Nov. 2, 1998) (per curiam) (internal citations omitted). The Plaintiff’s

 proposed alter ego claims provide a vehicle to impose liability on Dastjerdi and Heydari-

 Dastjerdi on the underlying cause of action in this case—the Defendants’ alleged breaches of the

 Agreements. See Pl.’s Proposed Second Am. Compl. ¶¶ 71–92. Furthermore, the Plaintiff does

 not seek to add any substantive claims against the Defendants. The claims against the Defendants

 in the proposed second amended complaint are the same as those in the first amended complaint.

 Compare Am. Compl. ¶¶ 29–54, with Pl.’s Proposed Second Am. Compl. ¶¶ 46–70. Although

 the Defendants may suffer some prejudice caused by defending ancillary claims against their

 owners and shareholders, I do not find that this prejudice outweighs the policy of liberally

 allowing a party to amend its pleadings.

        Additionally, the Defendants contend that the Plaintiff’s proposed amendment is in bad

 faith. In the Defendants’ view, the Plaintiff knew the facts alleged in the proposed second

 amended complaint when the case was initially filed in state court because this proposed

 pleading reinstates two of the individually named defendants and alleges facts that were in the

 original complaint, but not in the first amended complaint. The Plaintiff does not dispute that the

 factual allegations in the initial complaint and proposed second amended complaint are similar.

 The Defendants’ assertion, however, ignores the fact that the initial complaint was filed pro se

 and Plaintiff’s counsel was retained only five days before the deadline for Plaintiff to respond to

 Defendants’ Motion to Dismiss or amend its complaint as a matter of right. See Pl.’s Reply 1

 (citing Fed. R. Civ. P. 15(a)(1)(B)). Additionally, as both parties note, Defs.’ Mem. in Opp’n 10;

 Pl.’s Reply 5, piercing the corporate veil is an extreme remedy. C.F. Trust, Inc. v. First Flight

 Ltd. P’Ship, 306 F.3d 126, 134 (4th Cir. 2002). Recognizing this standard, Plaintiff’s counsel

 determined to exclude those claims from the first Amended Complaint so that counsel could



                                                  5
Case 5:19-cv-00070-TTC-JCH Document 71 Filed 09/18/20 Page 6 of 8 Pageid#: 989




 investigate them further. This approach was prudent and reasonable. Nonetheless, it resulted in a

 seven-month delay from the filing of the amended complaint in November 2019 to the filing of

 the instant Motion in June 2020.

        A district court has some latitude in determining whether a delay is prejudicial or the

 result of bad faith depending upon the particular facts and circumstances of the case. Here, I do

 not find that a seven-month delay shows that the Plaintiff acted in bad faith. It was reasonable for

 the Plaintiff to investigate and develop a factual basis, through review of its own records and

 engaging in discovery, to assert claims to pierce the corporate veil before moving to amend the

 complaint. Defendants responded to Plaintiff’s written discovery requests on May 29, 2020, ECF

 Nos. 35 to 38, just three weeks before Plaintiff sought leave to amend its complaint a second

 time. Additionally, the parties in this case spent May and June litigating discovery issues. See

 ECF Nos. 29 to 34, 40, 47, 52. Thus, it appears that Plaintiff promptly filed the Motion within

 weeks after obtaining the discovery that Plaintiff’s counsel asserted he required to develop a

 reasonable factual basis for the claims asserted in the proposed second amended complaint. The

 Defendants do not point to any information that convincingly shows that the Plaintiff’s timing is

 the product of bad faith. Moreover, “[d]elay alone is an insufficient reason to deny leave to

 amend.” Edwards v. City of Goldsboro, 178 F. 3d 231, 242 (4th Cir. 1999). Although the

 Plaintiff perhaps could have acted more quickly to file its motion, I do not find that the delay was

 excessive or that it caused prejudice to the Defendants sufficient to override the federal judicial

 policy of resolving cases on their merits.

        The Plaintiff’s proposed amended complaint also seeks to reinstate Dastjerdi and

 Heydari-Dastjerdi as individual defendants. The underlying cause of action concerns the

 Defendants’ alleged breaches of the Agreements. Neither Dastjerdi nor Heydari-Dastjerdi is a



                                                   6
Case 5:19-cv-00070-TTC-JCH Document 71 Filed 09/18/20 Page 7 of 8 Pageid#: 990




 party to those Agreements, but the Plaintiff’s claims asserted in the proposed second amended

 complaint would extend liability to Dastjerdi and Heydari-Dastjerdi as alter egos of the

 Defendants for breaches of the Agreements. The Plaintiff alleges that Dastjerdi and Heydari-

 Dastjerdi commingled personal funds and property to pay the Defendants’ debts because the

 Defendants were deliberately undercapitalized. Evidence of the Defendants’ actions under the

 Agreements and the actions of Dastjerdi and Heydari-Dastjerdi will likely overlap. AKH Co.,

 Inc. v. Universal Underwriters Ins. Co., No. 13-2003, 2018 WL 2008860, at *6 (D. Kan. Apr.

 30, 2018) (“Courts are usually ‘inclined to find that claims arise out of the same transaction or

 occurrence when the likelihood of overlapping proof and duplication in testimony indicates that

 separate trials would result in delay, inconvenience, and added expense to the parties and to the

 court.’”) (quoting 7 Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice

 & Procedure § 1653 (3d ed. 2001)). Thus, it is clear that the Plaintiff’s right to relief arises from

 the same transaction or series of transactions, namely the Defendants’ performance or non-

 performance, along with the contributions of Dastjerdi and Heydari-Dastjerdi, under the terms of

 the Agreements. See RLI Ins. Co. v. Nexus Servs., Inc., No. 5:18cv66, 2019 WL 1880148, at *6

 (W.D. Va. Apr. 26, 2019).

        Additionally, the alter ego claims are not stand-alone claims, but are ancillary to the

 underlying breach of contract claims. See Shearson Lehman Hutton, 1998 WL 761505, at *2.

 The alter ego claims concern the common questions of law and fact involving the Defendants’

 alleged breaches of the Agreements and Dastjerdi’s and Heydari-Dastjerdi’s alleged roles in

 conducting the business of the Defendant entities in such a manner that they were the alter egos

 of the Defendant entities. Thus, allowing the breach of contract claims and ancillary alter ego

 claims to proceed in one action will promote efficient resolution of all claims between these



                                                   7
Case 5:19-cv-00070-TTC-JCH Document 71 Filed 09/18/20 Page 8 of 8 Pageid#: 991




 parties on the Agreements. Finally, the Court notes that Dastjerdi and Heydari-Dastjerdi will not

 be prejudiced by the delay in adding them to the suit as individual defendants. Both Dastjerdi

 and Heydari-Dastjerdi had notice of the suit because they were originally named as defendants

 and they are the officers and sole shareholders of the corporate Defendants.

          Accordingly, Plaintiff shall be granted leave to file the proposed second amended

 complaint and to assert claims against Dastjerdi and Heydari-Dastjerdi. A separate Order will

 enter.

          The Clerk shall deliver a copy of this Memorandum Opinion to the parties.


                                                      ENTERED: September 18, 2020



                                                      Joel C. Hoppe
                                                      United States Magistrate Judge




                                                  8
